—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered October 18, 1994, convicting him of rape in the first degree and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Although the prosecutor erred in failing to timely disclose to the defense counsel the existence of a medical report prepared by the physician testifying on behalf of the People, dismissal is not warranted under the circumstances of this case (see, CPL 240.20; People v Ranghelle, 69 NY2d 56, 63). The defense counsel was aware of the subject matter of the physician’s *690testimony prior to the commencement of trial, disclosure of the medical report occurred during the People’s case-in-chief at a time when the material was still useful to the defense upon cross-examination, and there was no evidence that the prosecutor acted in bad faith (see, People v Best, 186 AD2d 141; People v Polanco, 174 AD2d 468). Since the defendant has not established that he was substantially prejudiced by the People’s delay, and in view of the overwhelming evidence of his guilt, the error was harmless (see, CPL 240.20; People v Ranghelle, supra, at 63; People v Crimmins, 36 NY2d 230). Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.